UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 Commission File Number 001-35463 Taro Pharmaceutical Industries Ltd. (Translation of registrant’s name into English) 14 Hakitor Street, Haifa Bay 2624761, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes ¨ No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. Three Skyline Drive Hawthorne, New York 10532 (NYSE: TARO) FOR IMMEDIATE RELEASE CONTACTS: Michael Kalb William J. Coote GVP, CFO (914) 345-9001 (914) 345-9001 Michael.Kalb@taro.com William.Coote@taro.com TARO PROVIDES RESULTS FOR YEAR ENDED MARCH 31, 2015 Net Sales Increases 14%, Operating Income and E.P.S. Up 23% and 39%, respectively Hawthorne, NY, May 26, 2015 - Taro Pharmaceutical Industries Ltd. (NYSE: TARO) (“Taro” or the “Company”) today provided unaudited financial results for the quarter and year ended March 31, 2015. Quarter ended March 31, 2015 Highlights - compared to March 31, 2014 ● Net sales of $244.2 million, increased $57.0 million, or 30.5%, on flat volumes ● Gross profit, as a percentage of net sales, was 81.8%, compared to 75.5% — anincrease of $58.3 million or 41.2% ● Research and development expenses increased $10.7 million to $23.9 million ● Selling, marketing, general and administrative expenses of $22.2 million, a decrease of$4.4 million ● Operating income increased $52.0 million to $153.5 million, or 62.9% of net sales, compared to $101.5 million, or 54.3% of net sales — representing 51.2% growth ● Net income was positively impacted by foreign exchange (FX) income of $32.5 million, compared to $3.9 million, the result of favorable currency fluctuations ● As a result of increased sales, increased gross margins and cost containment, net income attributable to Taro was $152.3 million compared to $89.6 million, resulting in diluted earnings per share of $3.56 compared to $2.10, a 70.0% increase Year ended March 31, 2015 Highlights - compared to March 31, 2014 ● Net sales of $862.9 million, increased $103.7 million, or 13.7%, with a slight decrease in volumes ● Gross profit, as a percentage of net sales was 78.4%, compared to 76.4% — anincrease of $96.6 million or 16.7% ● Research and development expenses increased $10.1 million to $65.5 million ● Selling, marketing, general and administrative expenses decreased $4.1 million to $87.6 million ● Settlements and loss contingencies was a $4.2 million credit, the net result of settlements which resulted in the reversal of a portion of the associated reserve, compared to a $2.6 million expense in 2014 ● Operating income increased $97.4 million to $527.6 million, or 61.1% of net sales, from $430.3 million, or 56.7% of net sales – representing 22.6% growth ● Net income was favorably impacted by foreign exchange (FX) income of $41.6 million, compared to $7.1 million ● Net income attributable to Taro was $484.3 million compared to $360.4 million, a $123.9 million increase, resulting in diluted earnings per share of $11.31 compared to $8.14, a 38.9% increase Cash Flow and Balance Sheet Highlights ● Cash provided by operations was $406.8 million, as compared to $357.6 million in the previous year ● Cash at March 31, 2015 (including marketable securities), increased $287.8 million to $920.2 million from March 31, 2014 ● Total debt decreased $12.0 million, the result of the Company paying-off its debentures with institutional holders Mr. Kal Sundaram, Taro’s CEO stated, “Overall, we are pleased with the quarter and full-year results, reflecting good performance despite the headwinds we face in the current environment.Our sales and earnings growth is mainly attributable to the prudent life cycle management of our existing product portfolio. We realized a modest benefit in cost of goods due to the strengthening of the U.S. dollar.Volumes of our U.S. generics business have experienced a slight decline during the year.We have also encountered increased competition and increased pricing pressure from customer consolidations.”Mr. Sundaram continued, “Our year-over-year increase in R&D demonstrates our commitment to growing our pipeline of quality products; further evidenced by twelve (12) total filings with the FDA this year.” -more- Taro Pharmaceutical Industries Ltd. Page2 of 5 FDA Approvals and Filings During the quarter, the Company filed five Abbreviated New Drug Applications (“ANDAs”) and a New Drug Application (NDA) with the U.S. Food and Drug Administration (“FDA”) – this brings the total number of filings for the fiscal year ended March 31 to twelve (12).With this, ANDAs representing thirty-five products and one NDA await FDA approval. Earnings Call (8:00 am ET, May 28, 2015) As previously announced, the Company will host an earnings call at 8:00 am ET on Thursday, May 28, 2015, where senior management will discuss the Company’s performance and answer questions from participants.This call will be accessible through an audio dial-in and a web-cast. Audio conference participants can dial-in on the numbers below: ●Participant Toll-Free Dial-In Number: +1 (844) 421-0601ID: 49865423 ●Participant International Dial-In Number: +1 (716) 247-5800ID: 49865423 ●Web-cast:More details are provided on our website, www.taro.com To participate in the audio call, please dial the numbers provided above five to ten minutes ahead of the scheduled start time.The operator will provide instructions on asking questions before the call. The transcript of the event will be available on the Company’s website at www.taro.com.An audio playback will be available for fifteen (15) days following the call. About Taro Taro Pharmaceutical Industries Ltd. is a multinational, science-based pharmaceutical company, dedicated to meeting the needs of its customers through the discovery, development, manufacturing and marketing of the highest quality healthcare products.For further information on Taro Pharmaceutical Industries Ltd., please visit the Company’s website at www.taro.com. SAFE HARBOR STATEMENT The unaudited consolidated financial statements have been prepared on the same basis as the annual consolidated financial statements and, in the opinion of management, reflect all adjustments necessary to present fairly the financial condition and results of operations of the Company.The unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements included in the Company’s Annual Report on Form 20-F, as filed with the SEC. Certain statements in this release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements include, but are not limited to, statements that do not describe historical facts or that refer or relate to events or circumstances the Company “estimates,” “believes,” or “expects” to happen or similar language, and statements with respect to the Company’s financial performance, availability of financial information, and estimates of financial results and information for fiscal year 2015.Although the Company believes the expectations reflected in such forward-looking statements to be based on reasonable assumptions, it can give no assurances that its expectations will be attained.Factors that could cause actual results to differ include general domestic and international economic conditions, industry and market conditions, changes in the Company's financial position, litigation brought by any party in any court in Israel, the United States, or any country in which Taro operates, regulatory and legislative actions in the countries in which Taro operates, and other risks detailed from time to time in the Company’s SEC reports, including its Annual Reports on Form 20-F.Forward-looking statements are applicable only as of the date on which they are made.The Company undertakes no obligations to update, change or revise any forward-looking statement, whether as a result of new information, additional or subsequent developments or otherwise. **Financial Tables Follow** Taro Pharmaceutical Industries Ltd. Page 3 of 5 TARO PHARMACEUTICAL INDUSTRIES LTD. SUMMARY CONSOLIDATED STATEMENTS OF INCOME (U.S. dollars in thousands, except share data) Quarter Ended Year Ended March 31, March 31, (unaudited) (unaudited) (unaudited) (audited) Sales, net $ Cost of sales Gross Profit Operating Expenses (Income): Research and development Selling, marketing, general and administrative Settlements and loss contingencies - - ) Operating income Financial Income, net: Interest and other financial income, net ) Foreign exchange income ) Other income, net Income before income taxes Tax expense Income from continuing operations Net loss from discontinued operations ) Net income Net income (loss) attributable to non-controlling interest 26 ) Net income attributable to Taro $ Net income per ordinary share from continuing operations attributable to Taro: Basic $ Diluted $ Net loss per ordinary share from discontinued operations attributable to Taro: Basic $
